TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                     NO. 03-19-00416-CR



                              Michael Wayne Steen, II, Appellant

                                                v.

                                  The State of Texas, Appellee




                  FROM THE 27TH DISTRICT COURT OF BELL COUNTY
             NO. 76817, THE HONORABLE RICK MORRIS, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Michael Wayne Steen, II was indicted and pled guilty to the first-

degree felony offense of possession of a controlled substance with intent to deliver, involving

more than 4 grams but less than 200 grams of methamphetamine. See Tex. Health & Safety

Code § 481.112(d). The methamphetamine was found by jailers in several small baggies inside a

Crown Royal bag in Steen’s pants when Steen was processed into jail after evading a police

officer who was attempting to arrest Steen on an outstanding warrant during a traffic stop. The

indictment also alleged a prior felony conviction, unlawful possession of a firearm by a felon, to

which Steen pleaded “true,” enhancing his punishment range to that of a repeat offender: fifteen

years to ninety-nine years or life in prison. See Tex. Penal Code § 12.42(c)(1). The district court

proceeded to punishment and heard evidence of an unadjudicated offense, Steen’s participation

in the murder of Angie Leigh Rogers.         See Tex. Code Crim. Proc. art. 37.07 § 3(a)(1)
(permitting, after finding of guilty, consideration of matters court deems relevant to sentencing).

The district court sentenced Steen to imprisonment for life.        See id.   Steen appealed his

conviction.

               Steen’s court-appointed attorney has filed a motion to withdraw supported by a

brief concluding that the appeal is frivolous and without merit. The brief meets the requirements

of Anders v. California, 386 U.S. 738, 744 (1967), by presenting a professional evaluation of the

record demonstrating why there are no arguable grounds to be advanced. See Penson v. Ohio,

488 U.S. 75, 80 (1988); High v. State, 573 S.W.2d 807, 811-13 (Tex. Crim. App. 1978); Currie

v. State, 516 S.W.2d 684, 684 (Tex. Crim. App. 1974); Jackson v. State, 485 S.W.2d 553, 553

(Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d 137, 138 (Tex. Crim. App. 1969).

Steen’s counsel states that she has provided Steen with copies of the motion to withdraw and

brief, advised him of his right to examine the appellate record and to file a pro se brief, and

provided him with a form motion for pro se access to the appellate record along with this Court’s

mailing address. See Kelly v. State, 436 S.W.3d 313, 319-21 (Tex. Crim. App. 2014); see also

Anders, 386 U.S. at 744; Garner v. State, 300 S.W.3d 763, 766 (Tex. Crim. App. 2009). No pro

se brief has been filed and no extension of time was requested.

               We have reviewed the record and find no reversible error. See Anders, 386 U.S.

at 744; Garner, 300 S.W.3d at 766; Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim. App.

2005). We agree with counsel that the appeal is frivolous. Counsel’s motion to withdraw is

granted. The judgment of conviction is affirmed.




                                                2
                                            __________________________________________
                                            Jeff Rose, Chief Justice

Before Chief Justice Rose, Justices Triana and Smith

Affirmed

Filed: February 20, 2020

Do Not Publish




                                               3